DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed April 22, 2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 12 that Crawford describes an E911 profile is directed to a user location and does not include any “personal communication ability information and/or personal medical condition information.”  The Examiner respectfully disagrees.
Firstly, the Examiner respectfully directs the Applicant to Figure 9 and paragraph 0074, where Crawford expressly discloses that the subscriber information is received in step 902.  The subscriber information includes subscriber’s IP address.  The subscriber’s IP address can be employed to classify the subscriber’s location (e.g., subscriber is located at the subscriber’s home location, etc.)   Therefore, when an emergency call is received from a subscriber, and the profile is retrieved from a HSS, it is still considered as the information sent from the subscriber and not from the HSS because the subscriber information is received from the subscriber and stored in the HSS.  
Furthermore, the Examiner did not rely on Crawford for the particular type of personal communication ability information.  Rather, the Examiner relied on Bentley for a particular type of personal communication ability information of claim language.  Thus, this point of arguments is moot.   
The Applicant further argues that Siomina does not disclose “evaluation of personal communication ability information and/or personal medical condition information of an emergency message, wherein the emergency message is from the mobile communication device,”  As discussed above, the Examiner did not rely on Siomina for the teachings of these argued features.  Therefore, this point of arguments is moot. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2022 was filed after the mailing date of the Non-Final Office Action on January 25, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 9, and 15 is/are rejected under 5 U.S.C. 103 as being obvious over Gellens et al. (hereinafter “Gellens”, US 2017/0374538) in view of Bentley et al. (hereinafter “Bentley”, US 2014/0270144) in view of Crawford et al. (hereinafter “Crawford”, US 2013/0148549), and further in view of Siomina et al. (hereinafter “Siomina”, US 2012/0302201).
Regarding claims 1, 9, and 15, Gellens discloses a method for initiation and routing of an emergency session in a packet switched communication system (i.e., establishing a packet based call as described in paragraph 0102, and Abstract), wherein a public safety answering point (i.e., PSAP 210-a as shown in Fig. 2A) is either a part of the packet switched communication system (i.e., a Next Generation (NG) emergency call (eCall) may be established from an IVS to a PSAP via an IP Multimedia System (IMS) as described in paragraph 0075) or is able to be accessed by the packet switched communication system, and wherein the method, the system, and the mobile communication device comprises: 
determining or defining, by a mobile communication devic
initiating, by the mobile communication device, the emergency session (i.e., a terminal 110 transmits an eCall message (e.g., a SIP INVITE message) to eCall server 150 as described in paragraph 0106), wherein initiating the emergency session comprises the mobile communication device transmitting an emergency message, via a packet switched connection of the mobile communication device (i.e., establishing a packet based call as described in paragraph 0102, and Abstract), to the packet switched communication system (i.e., a terminal 110 transmits an eCall message (e.g., a SIP INVITE message) to eCall server 150 as described in paragraphs 0102-0103, and 0106).
Gellens, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Bentley discloses a public safety answering point language detection.  Bentley also discloses: 
wherein the personal communication ability information and/or the personal medical condition information is part of the emergency message (i.e., a mobile device sends real-time data with the call in a Presence Information Data Format Location Object.  These type of objects includes information fields in a header (e.g., language preference, contact element, timestamp, status, etc. as described in paragraph 0020);
wherein the personal communication ability information comprises at least one out of the following: 
an indication of a preferred language to be used by the public safety answering point (i.e., the type of objects includes information fields in a header (e.g., language preference, contact element, timestamp, status, etc. as described in paragraph 0020), 
an indication of a prioritized list of preferred languages or form of communication to be used by the public safety answering point;
wherein the personal medical condition information comprises at least one out of the following: 
an indication of a preferred additional contact person or contact instance to be used or contacted by the public safety answering point, 
an indication of a prioritized list of preferred additional contact persons or contact instances to be used by the public safety answering point, or 
an indication of a reference information to a medical or personal record of the user of the mobile communication device.  
	The combination of Gellens, and Bentley, however, does not expressly disclose: 
	evaluating, via a network entity of the packet switched communication system, the personal communication ability information and/or the personal medical condition information of the emergency message; and
routing the emergency message to a recipient of the public safety answering point in accordance with the evaluated personal communication ability information and/or the evaluated personal medical condition information.
In a similar endeavor, Crawford discloses a method to implement E911 services in IMS.  Crawford also discloses: 
evaluating, via a network entity of the packet switched communication system, the personal communication ability information and/or the personal medical condition information of the emergency message (i.e., an emergency call is received in step 1002, and an E911 profile is received from an HSS to analyze in step 1004 as shown in Fig. 10, and as described in paragraph 0076).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to select an optimal PSAP to assist the user in case of emergency. 
The combination of Gellens, Bentley and Crawford, however, does not expressly disclose:
routing the emergency message to a recipient of the public safety answering point in accordance with the evaluated personal communication ability information and/or the evaluated personal medical condition information.
Furthermore, Siomina discloses methods and arrangements for supporting positioning.  Siomina also discloses:
routing the emergency message to a recipient of the public safety answering point in accordance with the evaluated personal communication ability information and/or the evaluated personal medical condition information (i.e., routing an emergency message to PSAP based on UE capability as described in paragraphs 0091-0093).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure all users get assistance in case of emergency by using text-based message communication.

Regarding claim 2, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above.  Gellens also discloses wherein the emergency session is an IP multimedia subsystem (IMS) based packet switched emergency sessions (paragraphs 0102-0103, and 0106), 
wherein the personal communication ability information and/or the personal medical condition information is: 
part of a session initiation protocol (SIP) invite message, 
part of SIP header information of the emergency message,
part of an extended markup language (XML) body of the emergency message (i.e., SIP INVITE as described in paragraph 0106);
wherein the emergency session comprises: a voice call or a video call, and/or a text chat (i.e., voice and/or video as described in paragraphs 0106).  

Regarding claim 3, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above. Siomina further discloses wherein the method further comprises:
analyzing personal communication ability data (i.e., determining the UE types a text-based message as described in paragraphs 0091-0093),
determining a sequence of communication channels based on the analysis (see Fig. 15, and its descriptions), 
arranging the personal communication ability information in accordance with the determined sequence (paragraphs 0091-0119), and
routing the emergency message based on the determined sequence (paragraphs 0091-0119).  
On the other hand, Crawford further discloses wherein the method further comprises:
routing the emergency message based on availability of corresponding recipients, either in network nodes of an IP multimedia subsystem (IMS) core, or in the public safety answering point (i.e., routing the emergency message based on the availability as described in paragraphs 0039-0043).
Furthermore, Gellens discloses wherein the network nodes of the IMS core include a P-call state control function (P-CSCF) node, an E-call state control function (E-CSCF) node, and/or an application server (AS) node (paragraph 0081).

Regarding claim 4, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above.  Gellens also discloses prior to initiating the emergency session by the mobile communication devic

Regarding claim 5, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above.  Gellens also discloses wherein the emergency session and/or the emergency message comprises a voice message (i.e., voice as described in paragraph 0074).  


Claim 6-8 is/are rejected under 35 U.S.C. 103 as being obvious over Gellens in view of Bentley in view of Crawford in view of Siomina, and further in view of Vincent (US 2015/0288797). 
Regarding claim 6, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Vincent discloses computerized method and system for global heath, personal safety, and emergency response.  Vincent also discloses wherein determining or defining the personal communication ability information and/or the personal medical condition information of the user of the mobile communication device comprises determining or defining the personal communication ability information of the user of the mobile communication device;
wherein determining or defining the personal communication ability information of the user of the mobile communication device comprises: 
reading out communication ability data of a memory device of the mobile communication devic
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to assist the user in case of the emergency based on the user’s preference.  

Regarding claim 7, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Vincent discloses computerized method and system for global heath, personal safety, and emergency response.  Vincent also discloses wherein determining or defining the personal communication ability information and/or the personal medical condition information of the user of the mobile communication device comprises determining or defining the personal medical condition information of the user of the mobile communication device;
wherein determining or defining the personal medical condition information of the user of the mobile communication device comprises:
reading out personal health data of a memory device of the mobile communication device or a device coupled to the mobile communication device (i.e., medical information stored in user’s phone as described in paragraph 0098).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to assist the user in case of the emergency based on the user’s preference.  

Regarding claim 8, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Vincent discloses computerized method and system for global heath, personal safety, and emergency response.  Vincent also discloses wherein: 
a recipient of the public safety answering point is an automatic translator, enabling a connection with any public safety answering point, 
the public safety answering point uses voice-to-text translation (i.e., speech-to-text method as described in paragraph 0098), and/or 
a translation of the public safety answering point is selected based on a quality of the translation in a respective language.  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to assist the user in case of the emergency based on the user’s preference.  


Claim 16, and 18-22 is/are rejected under 35 U.S.C. 103 as being obvious over Gellens in view of Bentley in view of Crawford in view of Siomina, and further in view of Ray et al. (hereinafter “Ray”, US 2010/0003948).
Regarding claim 16, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Ray discloses a multi-button emergency message generation.  Ray also discloses wherein routing the emergency message to the recipient of the public safety answering point is further based on an emergency call type corresponding to the emergency message (i.e., routing to PSAP based on the type of emergency (e.g., text) being sent as described in paragraph 0064).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to get to the most appropriate personnel or center to assist the user in case of emergency. 

Regarding claim 18, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Ray discloses a multi-button emergency message generation.  Ray also discloses wherein the emergency message is enriched with network-based information prior to being routed to the recipient of the public safety answering point, wherein the network-based information includes a cell ID (i.e., cell site ID code (CCID) as described in paragraph 0023).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to quickly identify the PSAP to assist the user.

Regarding claims 19-22, Gellens, Bentley, Crawford, Siomina, and Ray disclose all limitations recited within claims as described above.  Specifically, Ray discloses wherein the network-based information includes a cell ID in paragraph 0023.  Even though the cited references do not expressly disclose wherein the network-based information includes a map, weather information, news information, or blog information.  It is obvious to one of ordinary skilled in the art to modify and arrive at the present invention by including one of these types of information.
The motivation/suggestion for doing so would have been to ensure the emergency message is routed to the nearest PSAP to assist the user in case of emergency. 


Claim 17 is/are rejected under 35 U.S.C. 103 as being obvious over Gellens in view of Bentley in view of Crawford in view of Siomina, and further in view of Edge et al. (hereinafter “Edge”, US 2017/0215056).
Regarding claim 17, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Edge discloses enhanced fallback to in-band mode for emergency calling.  Edge also discloses wherein routing the emergency message to the recipient of the public safety answering point is further based on a called number corresponding to the emergency message (paragraph 0047).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the call to be routed to an appropriate PSAP.


Claim 23 is/are rejected under 35 U.S.C. 103 as being obvious over Gellens in view of Bentley in view of Crawford in view of Siomina, and further in view of Rao et al. (hereinafter “Rao”, US 2019/0089832). 
Regarding claim 23, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Rao discloses initiation of conference and transfer call in Internet Protocol Multimedia subsystem-based emergency services network.  Rao also discloses adding a parallel session leg to the emergency session such that multiple different public safety answering points are conferenced as part of the emergency session (i.e., allowing a PSAP to conference the incoming emergency call with another PSAP as described in paragraphs 0005-0006).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure at least one of the PSAP could handle the user’s state. 


Claim 24-25 is/are rejected under 35 U.S.C. 103 as being obvious over Gellens in view of Bentley in view of Crawford in view of Siomina, and further in view of Noor (US 2018/0084587).
Regarding claim 24, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Noor discloses provisioning access points to mobile devices for emergency calls.  Noor also discloses wherein the personal communication ability information and/or the personal medical condition information is derived from settings of a mobile operating system of the mobile communication device (i.e., accessing operating system and communications routines on the phone to enable WiFi calling functionality to permit mobile device to receive a 911 call request from the user and initiate a voice call to a local PSAP as described in paragraph 0051). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide the user different option to connect to the network in case of emergency.  

Regarding claim 25, Gellens, Bentley, Crawford, and Siomina disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Noor discloses provisioning access points to mobile devices for emergency calls.  Noor also discloses wherein the personal communication ability information and/or the personal medical condition information is derived from built-in sensors of the mobile communication device (i.e., accessing operating system and communications routines on the phone to enable WiFi calling functionality to permit mobile device to receive a 911 call request from the user and initiate a voice call to a local PSAP as described in paragraph 0051). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide the user different option to connect to the network in case of emergency.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644